Citation Nr: 1230166	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for residuals of hepatitis.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1967 to December 1971.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Procedural history

In June 1972, the RO denied the Veteran's service-connection claim for hepatitis, or residuals thereof.  The Veteran did not appeal.  

In January 1995, the Veteran submitted an application for compensation, listing hepatitis and PTSD as his claimed disabilities.  The RO promptly sent the Veteran a letter date January 26, 1995 indicating that his hepatitis claim was last denied in 1972, and that he would need to submit new and material evidence within one year following the date of the letter to reopen his claim.  The letter specified that if VA did not receive the requested evidence within one year, it may not take further action on the pending claim.  It does not appear that the Veteran submitted any additional evidence within a year of this January 1995 letter that was relevant to his hepatitis claim.  As such, it appears that the Veteran's January 1995 hepatitis claim was abandoned.  See 38 C.F.R. § 3.158 (2011) [where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of the request, the claim will be considered abandoned].

In May 1995, the RO denied the Veteran's service-connection claim for PTSD.  The Veteran did not appeal this decision.  

In October 2006, the Veteran filed requests to reopen his previously-denied hepatitis and PTSD claims.  The RO denied the Veteran's request to reopen his hepatitis claim in the above-referenced August 2007 rating decision.  In the same decision, the RO erroneously adjudicated the Veteran's PTSD claim on the merits, without addressing whether new and material evidence had been submitted to reopen the previously denied claim.  The RO then denied the Veteran's claim.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to both issues.

The Veteran requested a personal hearing before a Veterans Law Judge (VLJ) at a local VA office.  The hearing was originally scheduled for April 2009, but the Veteran failed to report.  In a July 2009 statement, the Veteran requested that a new hearing be scheduled.  The Board granted the Veteran's motion in May 2010 and so notified the Veteran.  In a May 2010 decision, the Board remanded the Veteran's claims so that this second hearing could be scheduled. 

In June 2010, the Veteran specifically requested a videoconference hearing in lieu of a Travel Board hearing.  See the Veteran's June 2, 2010 Report of Contact.  The RO scheduled the videoconference hearing for July 2010, and sent notification of this date to the Veteran at the address the Veteran himself specified in his June 2010 correspondence.  The Veteran failed to report to this hearing as well, and the Veteran's representative has indicated that the Veteran "decided to cancel his request for a Video Conference Hearing."  See the July 14, 2010 Appellant's Post-Remand Brief, page 2.  The Veteran has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

The Board remanded the Veteran's claims a second time in October 2010 for additional procedural development.  In that decision, the Board explained that the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision [or lack of decision] as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].  Indeed, the Board is obligated to first address whether new and material evidence has been received that is sufficient to reopen the Veteran's PTSD claim before it can address the claim on its merits.

The required procedural development has been achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claims in an April 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  In an unappealed June 1972 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis, or residuals thereof.

2.  The evidence associated with the claims folder subsequent to the RO's June 1972 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of hepatitis.

3.  In an unappealed May 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

4.  The evidence associated with the claims folder subsequent to the RO's May 1995 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision that denied the Veteran's service connection claim for hepatitis residuals is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R.           §§ 3.104, 20.1103 (2011). 

2.  Since the June 1972 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for hepatitis residuals.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 1995 rating decision that denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

4.  Since the May 1995 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002);    38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claims in May 2010 so that the Veteran may be afforded an opportunity to testify before a VLJ.  The hearing was scheduled, and notice was properly sent to the address that the Veteran supplied the RO in June 2010.  As discussed above, the Veteran failed to report, and his hearing request is deemed withdrawn.

The Board remanded the Veteran's claims a second time in October 2010 for additional procedural development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to send the Veteran corrective notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), to include notice of the evidentiary requirements for reopening his previously denied PTSD and hepatitis claims as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter was also to inform the Veteran of the revised PTSD regulations in 38 C.F.R. § 3.304(f).  

The Board also instructed the AOJ to contact the Veteran and request that he identify any additional medical treatment he has received for his claimed disabilities.  The AOJ was to secure any medical treatment records so identified that are not already of record.  After undertaking any other development deemed necessary, the AOJ was to readjudicate the Veteran's claims.

In letters dated November 2, 2010 and March 10, 2012, the AMC asked the Veteran for information as to any other treatment he has received, and provided the Veteran with release forms to be completed should he wish VA to obtain any private records on his behalf.  The Veteran has not notified VA of any other outstanding treatment records. 

The Veteran was also informed of the evidentiary requirements for reopening his previously denied PTSD and hepatitis claims as required by Kent in these November 2010 and March 2012 letters.  Although the AMC misinformed the Veteran of the dates of the last final denials of his claims in the November 2010 letter, there is no prejudicial error with respect to the Veteran's notice because the reasons for the prior denials have remained the same, and were clearly expressed to the Veteran.  See the November 2010 VCAA letter, page 2 and the March 2012 VCAA letter, pages 2 and 3.  

The Board adds that although neither VCAA letter specifically referenced the revised PTSD regulations in 38 C.F.R. § 3.304(f), the Veteran was pertinently informed that if his PTSD is caused by "a fear associated with hostile military or terrorist activity," he must provide evidence or a statement to support this claim.  See the November 2010 VCAA letter, page 2.  In this connection, the Board is satisfied that the Veteran was duly informed of what evidence could be submitted to substantiate his PTSD claim under the revised regulations.  Thus, with respect to notice, the Board's remand instructions were effectively complied with.                See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Finally, as noted above, the AMC readjudicated the Veteran's claims in an April 2012 SSOC. As such, there is compliance with the Board's May and October 2010 remand instructions.  See Stegall, 11 Vet. App. at 271. 

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters dated November 17, 2006, November 2, 2010 and March 10, 2012.  As discussed above, these letters also adequately advised the Veteran of the bases for the previous denial of this claims, to determine what evidence would be new and material to reopen the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims in August 2007, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the above-referenced April 2012 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. 
Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of decisions as to his new and material evidence claims. 

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).

In this case, the available record includes service treatment records, service personnel records, post-service VA medical treatment reports, and the Veteran's own statements.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

The Board adds that VA examinations need not be provided for the Veteran's applications to reopen his service-connection claims for PTSD or hepatitis residuals.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A.         § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) [holding that VA need not provide a medical examination or medical opinion until a claim is reopened]; Anderson v. Brown, 9 Vet. App. 542, 546 (1996) [holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach].  As discussed below, the Board finds that new and material evidence has not been received, and reopening the Veteran's claims is not warranted.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appeal has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and did not report for his scheduled personal hearings.

Accordingly, the Board will address both claims on appeal in a common discussion below. 

Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2011). 
In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

As noted in the Introduction above, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision [or lack of decision] as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The RO denied the Veteran's original service-connection claim for hepatitis residuals in a rating decision dated in June 1972.  The RO also denied the Veteran's original service-connection claim for PTSD in a May 1995 decision.  The Veteran did not appeal these denials, and they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's hepatitis claim in June 1972 based upon a finding that the evidence of record failed to demonstrate that the Veteran's in-service infectious hepatitis manifested in any post-service residual disability.  See the June 1972 rating decision, page 1.  With respect to the Veteran's previously denied PTSD claim, although PTSD was diagnosed in some treatment records dated prior to the RO's May 1995 decision, the Veteran failed to report to a VA psychiatric examination in connection with this claim.  As such, the Veteran's diagnosis could not be confirmed.  In addition, since the Veteran submitted no statements indicating he experienced an in-service stressor, an in-service stressor could not be verified.  The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after June 1972 and/or May 1995] evidence bears directly and substantially upon these prior findings.

After reviewing the record, and for the reasons set forth below, the Board is of the opinion that new and material evidence sufficient to reopen the claims of entitlement to service connection for hepatitis residuals and entitlement to service connection for PTSD has not been received. 

With respect to hepatitis, the evidence of record prior to the RO's June 1972 rating decision included the Veteran's service treatment records, progress reports dated in 1971 and 1972 and a June 1972 VA examination report.  The Veteran's service treatment records document hospital treatment for infectious hepatitis for just over two months during service from April 29, 1969 to July 2, 1969.  His October 1971 separation examination noted no residual disability, and his 1971 and 1972 progress reports reference the Veteran's in-service jaundice and treatment for hepatitis, but make no indication that a hepatitis disability existed at the time.  In June 1972, the Veteran appeared for a VA examination at which time he was noted as having "infectious hepatitis, by history with no residuals or recurrence." 

Since June 1972, the Veteran has not submitted, nor has VA received any lay or medical evidence that is material to the Veteran's previously denied hepatitis claim.  Although ongoing VA treatment reports do at times reference the Veteran's in-service treatment for hepatitis, there is no indication from the medical or lay evidence received that suggests that any hepatitis symptoms have returned, or that the Veteran suffers from any specific hepatitis residual.   Indeed, an August 31, 2001 VA Progress Note indicates that the Veteran had negative tests for Hepatitis C and AB in 1999.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that is unfavorable to a claimant is not new and material].  Although the Veteran was vaccinated for Hepatitis B in March, May, and August 2001, there is no suggestion in the record that the Veteran had hepatitis at these times, or at any time since 1972.  The Veteran has not submitted any lay statements of argument suggesting that his hepatitis symptoms have returned, or that he now receives treatment for such symptoms.   

The Board recognizes that the Veteran has also claimed entitlement to service connection for a different liver disorder, cirrhosis, but notes that the Board has already considered that claim on its merits in the above-referenced October 2010 decision, finding no evidence of the claimed condition.  See the Board's October 2010 decision, pages 8-10.  The Veteran's prior assertions in furtherance of this decided cirrhosis claim have no bearing on his current hepatitis claim, and are therefore not material.  

With respect to PTSD, the evidence of record prior to the RO's May 1995 rating decision included the Veteran's service treatment records, progress reports dated in 1971 and 1972, a June 1972 VA psychiatric examination, and VA treatment records dated in 1994 and 1995.  The Veteran's service records do not include any complaints of, or treatment for any mental health problems.  His 1971 and 1972 progress reports note complaints of nervousness, but do not include diagnoses of any mental conditions.  At his June 1972 VA psychiatric examination, it was noted that "no evidence of any psychiatric, nervous or mental condition found at this time."  Subsequent treatment reports dated in 1994 and 1995 do include a diagnosis of PTSD at a VA hospital, but fail to identify any specific in-service stressor.  The Veteran was scheduled for a VA psychiatric examination in March 1995, but failed to report.

Since May 1995, VA has not received any lay or medical evidence material to the Veteran's PTSD claim.  Indeed, ongoing VA medical records do not document treatment for any mental health disability, nor do they link any mental health symptoms to the Veteran's period of active duty service.  In fact, PTSD screening administered by VA in January 2007 was pertinently "negative."  See the Veteran's January 12, 2007 VA Addendum report; see also Villalobos, supra.  Although on one occasion, the Veteran's VA treatment records reference his prior hospitalization for PTSD [the reports of which were clearly of record before May 1995 and are referenced above], they do not maintain that the Veteran has a current mental health disability, or that such is related to service.  See the Veteran's March 15, 2006 VA treatment report.  As such, the Veteran's ongoing VA treatment records are not material to the Veteran's PTSD claim.  

Significantly, the Veteran has not submitted any lay statements describing any in-service stressor.  As noted above, the AMC specifically notified the Veteran that if his PTSD was caused by "fear associated with hostile military or terrorist activity," he must provide evidence or a statement in support of his claim.  See the November 2, 2010 VCAA notice letter, page 2.  He has not done so.  The Veteran was afforded two opportunities to testify before a VLJ, but the Veteran failed to report to both scheduled hearings.  Notably, the Veteran's July 2012 Post-Remand Brief contains only general restatements of the law and regulations governing new and material evidence claims, and no specific allegations or argument that relate to an unestablished fact necessary to substantiate the Veteran's PTSD claim.  
The Board recognizes that Veteran's personnel records were added to his claims file subsequent to the June 1972 and May 1995 rating decisions.  Under 38 C.F.R          § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirement to submit new and material evidence.  These records however do not contain any relevant new information pertaining to the Veteran's hepatitis or PTSD claims.  Although the records do confirm that the Veteran served in Vietnam as an administrative specialist, such information was already of record on the Veteran's DD-214 prior to the original denial of both claims.  Pertinently, these personnel records do not indicate that the Veteran served in combat in Vietnam, earned any combat awards, or was subjected to abuse or personal assault during service, and the Veteran has not asserted as much.  Since these personnel records added to the folder are irrelevant to the Veteran's pending claims, the provisions of 3.156(c) are not applicable, and the Board is not required to reach the merits of the Veteran's service-connection claims simply by dint of their presence.

The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In light of the fact that the Veteran has not submitted any new lay statements of argument in support of his hepatitis or PTSD claims [to include statements describing an in-service stressor or a continuity of symptoms], nor has he submitted medical evidence that demonstrates the presence of a current hepatitis or mental health disability or a potential relationship between such disabilities and his military service, this low threshold is not met.  The Board accordingly finds that the evidence added to the file since June 1972, with respect to the Veteran's hepatitis claim, and since May 1995, with respect to his PTSD claim, is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  The evidence does not relate to unestablished facts necessary to substantiate the Veteran's claims.  Accordingly, in the absence of such evidence, neither claim may be reopened, and the benefits sought on appeal remain denied.

ORDER

The application to reopen a claim of entitlement to service connection for residuals of hepatitis is denied.

The application to reopen a claim of entitlement to service connection for PTSD is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


